[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-15535                  ELEVENTH CIRCUIT
                                                                 JUNE 12, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                    D. C. Docket No. 05-00477-CR-CC-8-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSE MAGANA BARAJAS,
a.k.a. Sope,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (June 12, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jose Barajas appeals his conviction for conspiracy to possess with intent to
distribute at least five kilograms of cocaine base and at least 500 grams of

methamphetamine. 21 U.S.C. § 846. Barajas argues for the first time on appeal

that the district court failed to comply with Federal Rule of Criminal Procedure 11.

We affirm.

      When a defendant fails to raise an objection in the district court, we review

for plain error. United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005)

(per curiam). To satisfy that standard, a defendant must establish an error that is

plain and affects his substantial rights. Id. When he has pleaded guilty, the

defendant “must show a reasonable probability that, but for the error, he would not

have entered the plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83, 124

S. Ct. 2333, 2340 (2004).

      There was no plain error in Barajas’s guilty plea. Barajas argues that the

district court was required to inform him that he had agreed not to request a

sentence below the guideline range. When it accepts a plea of guilt, the district

court must comply with Rule 11 and address three “core principles” to “ensur[e]

that [the] defendant (1) enters his guilty plea free from coercion, (2) understands

the nature of the charges, and (3) understands the consequences of his plea.”

Moriarty, 429 F.3d at 1019 (citing United States v. Jones, 143 F.3d 1417, 1418–19

(11th Cir. 1998)). The district court satisfied these requirements when it



                                           2
determined that Barajas had knowingly and voluntarily waived his right to a trial

and discussed with Barajas the applicable guideline range and the sentencing

factors. See United States v. Mosley, 173 F.3d 1318, 1328 (11th Cir. 1999).

Barajas cannot establish that any error affected his substantial rights because he

was permitted to request a downward departure at his sentencing hearing, despite

the terms of his plea agreement. Barajas also has not alleged that, but for the error,

he would not have pleaded guilty.

      Barajas’s conviction is AFFIRMED.




                                           3